United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTHPORT VETERANS HOSPITAL,
Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 11-514 & 11-653
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 28, 2010 appellant, through counsel, filed a timely appeal from the Office
of Workers’ Compensation Programs’ (OWCP) decision dated November 29, 2010 denying
modification of a loss of wage-earning capacity determination. The Board assigned Docket No.
11-514. On January 19, 2011 appellant’s counsel filed a timely appeal from a November 29,
2010 decision concerning the termination of her compensation based on her refusal of an offer of
suitable work. The Board assigned Docket No. 11-653. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of both cases.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that a
modification of the loss of wage-earning capacity determination is warranted; and (2) whether

1

5 U.S.C. § 8101 et seq.

OWCP properly terminated appellant’s compensation benefits on October 8, 2009 pursuant to
5 U.S.C. § 8106(c).
On appeal, appellant’s attorney asserts that both November 29, 2010 decisions are
contrary to fact and law. He contends that the November 22, 2006 wage-earning capacity was
erroneous as the constructed position was outside appellant’s work restrictions.
FACTUAL HISTORY
This case has previously been before the Board. In the first appeal, the Board, in an
August 25, 1997 decision, set aside decisions of OWCP dated August 19, April 14 and
February 15, 1994.2 The Board found the evidence of record sufficient to warrant further
development of the issue as to whether appellant sustained a recurrence of disability beginning
November 29, 1993 causally related to her accepted April 13, 1992 employment injury.3 In the
second appeal, the Board issued a decision on July 24, 2001, in which it found an unresolved
conflict in the medical opinion evidence as to whether appellant sustained a recurrence of
disability beginning November 29, 2003.4 Thus, the Board set aside OWCP’s February 1, 1999
decision denying her claim for a recurrence of disability beginning November 29, 1993 and
remanded for further development. In the third appeal, the Board issued a decision on July 16,
2009 affirming OWCP’s January 17, 2008 overpayment decision.5 On June 10, 2010 in a fourth
appeal, the Board issued an order remanding the case and setting aside a June 30, 2009 nonmerit
decision.6 The Board found OWCP erred in denying a merit review of appellant’s request for
modification of a November 22, 2006 loss of wage-earning capacity decision. The facts
surrounding the appeals were provided in the Board’s prior decisions and are incorporated herein
by reference. The facts relevant to the current appeal are set forth below.
In a September 13, 2005 report, Dr. Richard L. Collins, a second opinion Board-certified
orthopedic surgeon, diagnosed resolved cervical and lumbosacral strains and herniated disc at
L3-4 and L4-5. He indicated that appellant was capable of working full time with restrictions,
which included up to four hours of sitting, walking and standing and no lifting, pulling or
pushing more than 20 pounds.
In a November 22, 2006 decision, OWCP reduced appellant’s compensation to reflect its
determination that she was capable of earning wages in the constructed position of telephone
solicitor working a 40-hour week. It found that this represented her wage-earning capacity based
upon the report of Dr. Collins.
2

Docket No. 95-619 (issued August 25, 1997).

3

On April 24, 1992 appellant, then a 26-year-old respiratory therapist, filed a traumatic injury claim alleging that
she injured her back while lifting a patient on April 13, 1992. OWCP accepted the claim for cervical and
lumbosacral sprains and herniated disc at L3-4 and L4-5.
4

Docket No. 99-1516 (issued July 24, 2001).

5

Docket No. 08-1157 (issued June 16, 2009).

6

Docket No. 09-1977 (issued June 10, 2010).

2

In a January 8, 2007 report, Dr. Sanford A. Ratzan, appellant’s treating Board-certified
orthopedic surgeon, reviewed Dr. Collins’ report and work restrictions and noted that appellant’s
complaints of persistent pain when sitting or standing for periods of time. A physical
examination revealed restricted lumbosacral flexion and paraspinal lumbar muscle spasm.
Dr. Ratzan reviewed the position description for telephone solicitor and opined that appellant
was unable to perform this job as she had difficulty sitting for short periods of time as well as
difficulty getting up and down from a chair.
On September 24, 2007 OWCP referred appellant to Dr. Jeffrey S. Levine, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Dr. Ratzan, appellant’s treating Board-certified orthopedic surgeon, and Dr. Collins, a second
opinion Board-certified orthopedic surgeon, regarding appellant’s work restrictions.
In an October 31, 2007 report, Dr. Levine, based upon a review of the medical records,
statement of accepted facts and physical examination diagnosed resolved cervical strain, chronic
lower back pain and nonemployment-related cubital tunnel syndrome. He concluded that
appellant was capable of working full time with restrictions. The restrictions he found were no
lifting more than 10 pounds or 5 pounds on a repetitive basis; refrain from strenuous pulling and
pushing; no remaining in one position for more than 2 hours; a 15-minute break every 2 hours;
and the ability to frequently change position as needed.
On March 5, 2008 the employing establishment offered appellant the position of medical
support assistant based on the work restrictions set by Dr. Levine, in his October 31, 2007 report.
The position was located in Northport, New York. The employing establishment stated that it
had contacted two of its facilities within 50 miles of her current residence, Fountain Hill,
Arizona, and neither had responded. The position description indicated that the duties and
responsibilities were clerical and included answering the telephone, mailings, trending
information, reviewing patient response to health-related correspondence and tracking. The
physical restrictions were listed as two hours of sitting at a time and standing; six hours of
walking; limited bending/stooping and twisting; up to one pound of lifting, pushing and pulling
for one half to one hour per day; and a 15-minute break every two work hours. Lastly,
Dr. Levine concluded that the job of telephone solicitor was within appellant’s work restrictions
and she was capable of performing this position.
On March 13, 2008 appellant declined the position on the grounds that it was medically
unsuitable, she had been separated from service with the employing establishment and no longer
resided in the commuting area of Northport, New York.
On April 1, 2008 OWCP informed appellant that it had reviewed the physical
requirements of the offered position and had determined that it was suitable as it conformed with
the her work capabilities. The employing establishment confirmed that the position remained
available to her. OWCP instructed appellant that she must, within 30 days, either accept the
position or provide a written explanation of the reason she did not accept the position, or she
could lose her right to compensation under 5 U.S.C. § 8106(c) of FECA.

3

In an April 10, 2008 letter, appellant’s counsel rejected the job offer on the grounds that
she was not physically capable of performing the job and the position was not near her current
residence.
On July 9, 2009 OWCP informed appellant that it had reviewed the physical
requirements of the offered position and had determined that it was suitable as it conformed to
her work capabilities. The employing establishment confirmed that the position remained
available to her. OWCP instructed appellant that she must, within 30 days, either accept the
position or provide a written explanation of the reason she did not accept the position, or she
could lose her right to compensation under 5 U.S.C. § 8106(c) of FECA.
In a July 23, 2009 letter, appellant’s counsel contended the offered position was not
suitable as appellant currently resided in Arizona and the position was located in New York; the
work restrictions of the offered position were outside her current medical restrictions and that the
medical report upon which the offered position was based was more than two years old.
By letter dated August 13, 2009, OWCP found that the reasons given by appellant for
refusing the offered position were not valid. It gave her 15 additional days to accept the position
or to make arrangements to report to this position. OWCP noted that, if she did not accept the
position within 15 days of the date of the letter, her right to compensation for wage loss or a
schedule award would be terminated pursuant to section 8106 of FECA. It added that it would
not consider any further reasons for refusal.
By decision dated September 10, 2009, OWCP terminated appellant’s compensation
effective September 13, 2009 based on her refusal of an offer of suitable work, pursuant to 5
U.S.C. § 8106(c).
On August 31, 2010 appellant’s counsel requested reconsideration of the September 10,
2009 decision termination her wage-loss compensation pursuant to section 8106(c).
In a November 29, 2010 decision, OWCP denied modification of the November 22, 2006
loss of wage-earning capacity decision.
In a separate November 29, 2010 decision, OWCP denied modification of the
September 10, 2010 decision terminating her wage-loss compensation pursuant to section
8106(c).
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.7 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8 OWCP’s procedure manual provides that, if a
7

T.M., Docket No. 08-975 (issued February 6, 2009); D.M., 59 ECAB 164 (2007); Harley Sims, Jr., 56 ECAB
320 (2005).
8

Katherine T. Kreger, 55 ECAB 633 (2004).

4

formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss.9 The procedure
manual further indicates that, under these circumstances, the claims examiner will need to
evaluate the request according to the customary criteria for modifying a formal loss of wageearning capacity decision.10
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.11 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.12
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.13
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained cervical and lumbosacral sprains and herniated
disc at L3-4 and L4-5 as a result of her accepted April 13, 1992 employment injury. In a
November 22, 2006 decision, it adjusted her compensation to reflect its determination that she
was capable of earning wages in the constructed position of telephone solicitor for 40 hours per
week. Appellant’s counsel does not contend that there has been a material change in the nature
and extent of her injury-related condition or that she has been retrained or otherwise vocationally
rehabilitated. On appeal he contends that the original wage-earning capacity determination was
erroneous.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., supra note 7.
11

See Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000); Ernest Donelson, Sr.,
35 ECAB 503, 505 (1984); A.J., Docket No. 10-619 (issued June 29, 2010); D.M., supra note 7.
12

See F.B., Docket No. 10-99 (issued July 21, 2010); Harley Sims, Jr., supra note 7; Stanley B. Plotkin, supra
note 11.
13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Capacity, Chapter 2.814.11 (October 2009).

5

Determining Wage-Earning

The Board finds that appellant also has not shown that the original determination of her
wage-earning capacity was erroneous. Appellant noted that the work restrictions provided by
both Drs. Collins and Levine support her contention that the constructed position was outside her
work restrictions. She noted that Dr. Collins’ restrictions were for up to four hours of sitting,
standing and walking while the restrictions provided by Dr. Levine provided for two hours of
sitting at a time and standing; six hours of walking; limited bending/stooping and twisting; up to
one pound of lifting, pushing and pulling for one half to one hour per day; and a 15-minute break
every two work hours. Appellant contends that on the basis of these restrictions the constructed
position of telephone solicitor working a 40-hour week was erroneous. However, both
Drs. Collins and Levine concluded that appellant was capable of working full time or 40 hours
per week with restrictions.
Moreover, Dr. Levine was selected as the impartial medical examiner to resolve the issue
of appellant’s work restrictions, a conflict which arose between Dr. Ratzan, appellant’s treating
physician, and Dr. Collin, a second opinion physician. He concluded that appellant’s
employment-related cervical condition had resolved, that appellant continued to experience back
pain but that she was capable of working with restrictions. Dr. Levine reviewed the position of
telephone solicitor and found that it was within the work restrictions he provided. As an
impartial medical examiner, his report was thorough and thus represents the special weight of the
medical evidence.
Appellant offered no new evidence to establish the November 22, 2006 wage-earning
capacity decision was erroneous. She therefore did not establish that the November 22, 2006
wage-earning capacity decision should be modified
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation.14 Under section 8106(c)(2) of FECA, OWCP may terminate the compensation
of a partially disabled employee who refuses or neglects to work after suitable work is offered to,
procured by or secured for the employee.15 To justify termination, OWCP must show that the
work offered was suitable and must inform appellant of the consequences of refusal to accept
such employment.16 Section 8106(c) will be narrowly construed as it serves as a penalty

14

N.M., Docket No. 08-2081 (issued September 8, 2009); A.W., 59 ECAB 593 (2008); Kelly Y. Simpson, 57
ECAB 197 (2005).
15

5 U.S.C. § 8106(c)(2); see also L.C., Docket No. 08-1923 (issued May 13, 2009); M.M., 59 ECAB 680 (2008);
Mary E. Woodard, 57 ECAB 211 (2005); Geraldine Foster, 54 ECAB 435 (2003).
16

T.S., 59 ECAB 490 (2008); Bryan O. Crane, 56 ECAB 713 (2005); Ronald M. Jones, 52 ECAB 190 (2000).

6

provision, which may bar an employee’s entitlement to compensation based on a refusal to
accept a suitable offer of employment.17
Regulations implementing FECA provide that, if possible, the employer should offer
suitable reemployment in the location where the employee currently resides. If this is not
practical, the employer may offer suitable reemployment at the employee’s former duty station
or other location.18
ANALYSIS -- ISSUE 2
On March 5, 2008 the employing establishment offered appellant a sedentary position in
Northport, New York, which accommodated the work restrictions given by the impartial medical
examiner, Dr. Levine. OWCP reviewed the position and found it to be suitable for her. After
appellant refused the position on the grounds that it was not suitable or within her commuting
area, OWCP terminated her compensation for refusing suitable work.
To properly terminate compensation under section 8106(c), OWCP must provide
appellant notice of its finding that an offered position is suitable and give her an opportunity to
accept or provide reasons for declining the position.19 By letter dated July 9, 2009, OWCP
advised her that the position was suitable and provided her 30 days to accept the position or
provide reasons for her refusal. OWCP further notified appellant that the position remained
open, that she would be paid for any difference in pay between the offered position and her dateof-injury job, that she could still accept without penalty and that a partially disabled employee
who refused suitable work was not entitled to compensation.
By July 23, 2009 letter, appellant’s counsel refused the position because the position was
not located near her current residence.
The Board notes that OWCP did not make an attempt to determine whether suitable
employment was possible or practical in or around Fountain Hill, Arizona, the location where
appellant, resided at the time of the job offer. By regulation, when an employee would need to
move to accept an offer of reemployment, the employing establishment should, if possible, offer
suitable reemployment in the location where the employee resided at the time of the job offer.
The record contains no evidence that the employing establishment made any effort to determine
whether such reemployment was possible in or around Fountain Hill, Arizona other than noting
that it contacted two locations and received no response. OWCP should have developed this
aspect of the case before finding the offer suitable. Its regulations state that the employer should
offer suitable reemployment where the employee currently resides, if possible.20 In this case,
17

E.M., Docket No. 09-39 (issued March 3, 2009); Karen M. Nolan, 57 ECAB 589 (2006); Richard P. Cortes, 56
ECAB 200 (2004); Joan F. Burke, 54 ECAB 406 (2003).
18

20 C.F.R. § 10.508.
175 (2004).

See T.S., supra note 16; T.T., 58 ECAB 296 (2007); Sharon L. Dean, 56 ECAB

19

See T.T., supra note 18; Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB 818 (1992).

20

20 C.F.R. § 10.508. See T.S., supra note 16; T.T., supra note 18; Sharon L. Dean, supra note 18.

7

appellant would have needed to move from Fountain Hill, Arizona to accept the offered position
in Northport, New York. OWCP, therefore, should have developed the issue of whether suitable
reemployment was possible in the Fountain Hill, Arizona area. The Board finds that OWCP
erred in terminating appellant’s compensation benefits without positive evidence showing that
such an offer was not possible or practical.21
Under the circumstances of this case, OWCP did not properly find that appellant refused
suitable work.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that a
modification of the loss of wage-earning capacity determination was warranted. The Board
further finds that OWCP failed to meet its burden of proof to terminate appellant’s compensation
effective September 13, 2009 on the grounds that she refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2010 concerning modification of a loss of wageearning capacity is affirmed. OWCP’s decision dated November 29, 2009 regarding the
termination of compensation pursuant to section 8106(c) is reversed.
Issued: November 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

21

Id.

8

